Citation Nr: 1028521	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 
1970.  He served in Vietnam from July 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew from appeal the claim for 
service connection for bilateral hearing loss.

2.  In October 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew from appeal the claim for 
service connection for tinnitus.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the 
claim for service connection for bilateral hearing loss have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal as to the 
claim for service connection for tinnitus have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2009).

At the videoconference hearing before the undersigned Acting 
Veterans Law Judge in October 2009, the Veteran indicated that he 
wished to withdraw from appeal the matter of the claims for 
service connection for bilateral hearing loss and tinnitus.  
Thus, no allegations of errors of fact or law remain for 
appellate consideration with respect to these matters.  
Accordingly, the Board does not have jurisdiction to review these 
matters on appeal, and they must be dismissed.


ORDER

The appeal as to entitlement to service connection for bilateral 
hearing loss is dismissed.

The appeal as to entitlement to service connection for tinnitus 
is dismissed.


REMAND

The Veteran contends that he has developed PTSD as a result of 
combat experiences in Vietnam.

Service connection for PTSD requires medical evidence diagnosing 
the condition, a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the veteran and the claimed stressor is related to 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In this case, the Veteran's service personnel records show that 
he was awarded the Combat Infantryman Badge, showing that the 
Veteran participated in combat.  Thus, the presence of an in-
service PTSD stressor is conceded.

The Veteran was afforded a VA examination in March 2006.  
Although the claims file was not available, the Veteran provided 
some records from his private physician which revealed a 
diagnosis of PTSD.  It was noted that the Veteran had been taking 
Lexapro, Ativan, and Klonopin.  The Veteran reported insomnia, 
flashbacks about the Vietnam War and anxiety.  The Veteran 
indicated that his problems began after he retired from his 
previous job.  The examiner observed that the Veteran had 
hobbies, was social, and did not appear to have problems 
suggestive of a psychosis or a major affective disorder.  The 
Veteran spoke of seeing dead bodies while in Vietnam.  After 
performing the examination, the examiner listed a diagnosis of 
adjustment disorder with mixed features.  The examiner opined 
that the examination did not meet the criteria of PTSD; the 
Veteran did not present typical symptoms and signs of PTSD.  The 
examiner said that the Veteran's major problem seemed to be his 
difficulty in dealing with his after-retirement lifestyle.

A private examiner examined the Veteran in November 2009.  He 
noted that the purpose of his examination was to assess the 
Veteran's current condition and level of functioning.  During the 
examination, the Veteran reported a number of horrific and 
traumatizing events from his time in Vietnam.  He reported daily 
intrusive thoughts, sleep problems, and flashbacks.  He stated 
that as a result of his exposure to wartime stressors, he had 
considerable problems on his return to civilian live and into the 
present.  He said that he suffered from multiple symptoms of PTSD 
since his arrival home from Vietnam, and the symptoms occurred 
more frequently since he retired.  The examiner concluded that 
the Veteran suffered from PTSD with depressive features.

The Board recognizes that after the Veteran left active duty, he 
joined the National Guard.  According to Reports of Medical 
Examination completed in August 1974, July 1978, August 1982, 
March 1991, and January 1996, the Veteran was psychiatrically 
normal.  The Veteran indicated on Reports of Medical History 
completed in August 1974, July 1978, August 1982, March 1987, and 
January 1996 that he did not have frequent trouble sleeping, 
depression or excessive worry, loss of memory, or nervous trouble 
of any sort.

The Board notes that there appears to be a discrepancy between 
the symptoms reported during the Veteran's National Guard 
service, and the history provided to the November 2009 private 
examiner by the Veteran.  In particular, the Veteran reported 
experiencing PTSD symptoms immediately after returning from 
Vietnam through the present, but the National Guard treatment 
records, to include Reports of Medical History prepared by the 
Veteran himself, appear negative for these symptoms.  Given that 
the Veteran's recorded history does not match the history he 
provided to the November 2009 examiner, given that the 
November 2009 examiner did not have access to the Veteran's 
military records, and given the discrepancies between the 
March 2006 VA examination and the November 2009 private 
examination, the Board believes that an additional examination is 
required to confirm the diagnosis, and etiology, of PTSD.  The 
Veteran should be instructed that failure to report for this 
examination without good cause would be damaging to his claim.

Furthermore, the Board notes that even if it were to be 
determined that the Veteran does not have a confirmed diagnosis 
of PTSD, the United States Court of Appeals for Veterans Claims 
(Court) has recently held that claims for service connection for 
PTSD may encompass claims for service connection for all 
diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  As seen in the examination reports, diagnoses 
of adjustment disorder and depression are of record.  Therefore, 
the VA examination must also address whether the Veteran has any 
other psychiatric disability incurred in or aggravated by 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD 
examination by a psychiatrist to ascertain 
the nature and likely etiology of any current 
psychiatric disorder, to include PTSD.  The 
entire claims file must be made available to 
the examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history, including the 
PTSD diagnosis contained in the November 2009 
examination report.  All appropriate tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based upon the claims folder review and the 
examination results, the examiner should 
identify all current psychiatric disorders.  
The examiner should provide an opinion as to 
whether the Veteran has a current diagnosis 
of PTSD that is more likely than not (50 
percent probability or greater) due to 
exposure to combat in Vietnam.  If PTSD due 
to exposure to combat in Vietnam is 
diagnosed, the examiner should identify the 
elements supporting the diagnosis.  If the 
examiner does not diagnose PTSD, the examiner 
should explain why the Veteran does not meet 
the criteria for a diagnosis of PTSD.

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an opinion 
with respect to each such disorder as to 
whether it is at least as likely as not (a 50 
percent probability or more) that the 
disorder is etiologically related to the 
Veteran's active duty service.

The reasons and bases for these opinions 
should be included.  If the examiner is 
unable to provide the requested opinion 
without resort to speculation, this should be 
stated, but the medical reasons and bases as 
to why the opinion cannot be expressed must 
be included. 

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the Veteran and representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


